DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant cancelled claims 1-15 and added claims 16-33 in the amendment filed on 07/28/2022.
The claims 16-33 are pending.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81. No new matter may be introduced in the required drawing.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit a drawing in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit a drawing will result in ABANDONMENT of the application.


Specification
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood:
The new added paragraphs (pages 2-11) are duplicated of the already existing paragraphs (pages 12-20) and do not describe the disclosure to be comprehensible to the examiner. The specification is now missing disclosure that help the examiner to conduct a proper and reasonable search of the prior art.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. An abstract idea is a category of invention which has been determined to possibly be non-statutory. These include mathematical concepts, mental processes, and certain methods of organizing human activity. If the claims fall under one of these groupings, then further investigation is required to determine whether there is a practical application.
Claims 16-33 are rejected under 35 U.S.C. § 101 because the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter; (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself. In regards to (1), 
Claims 16-33 are directed to a statutory category. For example, independent claim 16, is directed, in part, to “The edge-computing and edge-exchanging oracle” (i.e., statutory categories including a process, machine, manufacture or composition of matter) comprising networked repositories-rendered and expanded dynamic digital lattices of adaptable networked repositories-rendered continuums of compilations of digital footprints in and among said networked repositories-rendered edge-computing and edge-exchanging mobile communication devices-to-mobile communication devices wherein said networked repositories for rendering and getting, streaming, pulling, pushing, sharing and disseminating said digital footprints in and among said digital footprints-targeted networked repositories and said digital footprints-requesting networked repositories for rendering and expanding said edge-computing and edge-exchanging mobile communication devices-to-mobile communication devices wherein said digital footprints-targeted and digital footprints-requesting networked repositories for rendering, editing and expanding said dynamic digital lattices of adaptable networked repositories-rendered continuums for rendering and expanding abiotic thinking and reasoning for supplanting people's random and fragmented thought processes and decisions on networked repositories-rendered integral snippets in and among said mobile communication devices-to-mobile communication devices wherein said abiotic thinking and reasoning for effecting said networked repositories-rendered and expanded dynamic digital lattices of adaptable networked repositories-rendered continuums of compilations of digital footprints, said edge-computing and edge-exchanging oracle comprise: said networked repositories-rendered integral snippets for effecting said networked repositories for rendering and expanding said networked repositories-rendered dynamic digital lattices of adaptable networked repositories-rendered continuums of compilations of digital footprints; inherent security digital tokens for protecting against identities thefts, frauds, cyberattacks, hackings and corruption.
In regards to (2A1), claim 16 recites an abstract idea. More specifically, independent claim 16 includes one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claim 16 recites wherein said networked repositories for rendering and getting, streaming, pulling, pushing, sharing and disseminating said digital footprints in and among said digital footprints-targeted networked repositories and said digital footprints-requesting networked repositories for rendering and expanding said edge-computing and edge-exchanging mobile communication devices-to-mobile communication devices wherein said digital footprints-targeted and digital footprints-requesting networked repositories for rendering, editing and expanding said dynamic digital lattices of adaptable networked repositories-rendered continuums for rendering and expanding abiotic thinking and reasoning for supplanting people's random and fragmented thought processes and decisions on networked repositories-rendered integral snippets in and among said mobile communication devices-to-mobile communication devices wherein said abiotic thinking and reasoning for effecting said networked repositories-rendered and expanded dynamic digital lattices of adaptable networked repositories-rendered continuums of compilations of digital footprints, said edge-computing and edge-exchanging oracle comprise: said networked repositories-rendered integral snippets for effecting said networked repositories for rendering and expanding said networked repositories-rendered dynamic digital lattices of adaptable networked repositories-rendered continuums of compilations of digital footprints; inherent security digital tokens for protecting against identities thefts, frauds, cyberattacks, hackings and corruption.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea of organizing human activity into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add network repositories and mobile to mobile communications to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the abstract idea. 
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment; and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite networked mobile communication devices, computer programs and software, processor units, storage means, etc. which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information. More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer/communication devices does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101. 

Claims 16-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101.  They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter.  As such, they fail to fall within a statutory category.  The “oracle” comprising networked repositories-rendered and expanded dynamic digital lattices of adaptable networked repositories-rendered continuums of compilations of digital footprints in and among said networked repositories-rendered edge-computing and edge-exchanging mobile communication devices-to-mobile communication devices.The oracle fails the definition of a machine within the meaning of 35 U.S.C. 101.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 16-33 disclose networked repositories-rendered and expanded dynamic digital lattices of adaptable networked repositories-rendered continuums of compilations of digital footprints in and among said networked repositories-endered edge-computing and edge-exchanging mobile communication devices-to-mobile communication devices wherein said networked repositories for rendering and getting, streaming, pulling, pushing, sharing and disseminating said digital footprints in and among said digital footprints-targeted networked repositories and said digital footprints-requesting networked repositories for rendering and expanding said edge-computing and edge-exchanging mobile communication devices-to-mobile communication devices wherein said digital footprints-targeted and digital footprints-requesting networked repositories for rendering, editing and expanding said dynamic digital lattices of adaptable networked repositories-rendered continuums for rendering and expanding abiotic thinking and reasoning for supplanting people's random and fragmented thought processes and decisions on networked repositories-rendered integral snippets in and among said mobile communication devices-to-mobile communication devices wherein said abiotic thinking and reasoning for effecting said networked repositories-rendered and expanded dynamic digital lattices of adaptable networked repositories-rendered continuums of compilations of digital footprints, said edge-computing and edge-exchanging oracle comprise: said networked repositories-rendered integral snippets for effecting said networked repositories for rendering and expanding said networked repositories-rendered dynamic digital lattices of adaptable networked repositories-rendered continuums of compilations of digital footprints; inherent security digital tokens for protecting against identities thefts, frauds, cyberattacks, hackings and corruptions; said mobile communication devices are networked smartphones and laptops comprising said interactive viewscreens and touchscreens and said networked repositories wherein processor units attached to storage means for storing app comprising innovative computer programs and software for rendering said edge-computing and edge-exchanging oracle and said networked repositories-rendered continuums of compilations of digital footprints; and said app for instructing said networked repositories and said commercial computer programs and 16 software, Wi-Fi and hot spots for instant and rapid edge-computing and edge-exchanging said 17 adaptable networked repositories-rendered continuums of compilations of relational digital footprints, wireless and cellular technologies and derivatives and speech recognition and near-field technologies for rendering, editing, updating, adapting and expanding said compilations of digital footprints in and among edge-computing and edge-exchanging mobile communication devices-to-mobile communication devices.
The specification (pages 2-20) do not describe in a way to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is nothing in the specification (missing Background, 3 pages including Summary and description) which provides information on how to perform of any of the functions. 
 There are multiple more instances of enablement problems, but for sake of brevity, only the above have been provided. The specification does not provide anything but a very brief summary of the claimed invention. The specification needs to provide information to one of ordinary skill in the art to make and use the invention and it does not meet this standard. The specification provides three pages, and does not provide any information on the claim limitations can be performed. However, if the Applicant needs more guidance, the Applicant may call the Examiner for further explanation.
The specification does not provide summary of the claimed invention. The specification needs to provide information to one of ordinary skill in the art to make and use the invention and it does not meet this standard. The specification provides three pages, and does not provide any information on the claim limitations can be performed. 


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "The edge-computing and edge-exchanging oracle” in line 7, page 21. There is insufficient antecedent basis for this limitation in the claim.
The other claims suffer the same ambiguities (lack of antecedent basis).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
10/26/2022